Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
Disiento de la determinación que toma una Mayoría de este Tribunal al declarar que los casos de epígrafe se han tornado académicos ante la actuación unilateral de la parte demandada recurrida de cesar la conducta que dio base a este litigio originalmente, al restaurarle al presu-*165puesto de los peticionarios los dineros recortados. Mi dis-conformidad se asienta sobre la ausencia de garantía de que la parte demandada recurrida no habrá de incurrir en la misma conducta en el futuro, cuando se hayan de con-feccionar nuevos presupuestos durante este cuatrienio. Siendo ello así, estimo que este caso se encuentra entre las excepciones a la doctrina de academicidad que en el pasado hemos reconocido, aunque no habíamos tenido ocasión de aplicar.
Es norma trillada que un caso se torna académico cuando su condición de controversia viva y presente cesa por el transcurso del tiempo. Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000); P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995). De ahí que, en alguna medida, la doctrina de academicidad no es otra cosa que la doctrina de acción le-gitimada en el tiempo. H.P. Monaghan, Constitutional Adjudication: The Who and When, 82 (Num. 7) Yale L.J. 1363, 1384 (1974). Véase, también, P.N.P. v. Carrasquillo, 166 D.P.R. 70 (2005).
Hemos resuelto, sin embargo, que esta doctrina tiene varias excepciones, a saber: primero, cuando se plantea una cuestión recurrente; segundo, cuando la cuestión de hechos ha sido modificada por el demandado pero no tiene características de permanencia, y tercero, en situaciones donde persistan consecuencias colaterales que no se han tornado académicas. Cruz v. Administración, 164 D.P.R. 341 (2005); Angueira v. J.L.B.P., 150 D.P.R. 10 (2000).
La controversia ante nuestra consideración, a mi juicio, ubica en la segunda de las excepciones. Según ésta, un caso no es académico cuando el demandado cesa su ale-gada actuación ilegal o impropia sin que existan garantías de que en el futuro no habrá de incurrir en la conducta impugnada. La referida excepción no ha sido aplicada an-teriormente por este Tribunal. Véanse: Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 728 (1980); Asoc. de Periodistas v. González, 127 D.P.R. 704, 720 (1991). Sin em*166bargo, esta excepción sí ha sido utilizada ampliamente por el Tribunal Supremo de Estados Unidos, por lo que es apropiado repasar las expresiones de dicho foro sobre este asunto.
Esta excepción se conoce en la doctrina norteamericana como “la excepción de cese voluntario”. En el caso seminal United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953), el Tribunal Supremo de Estados Unidos describió esta ex-cepción de la manera siguiente:
Both sides agree to the abstract proposition that voluntary cessation of allegedly illegal conduct does not deprive the tribunal of power to hear and determine the case, i.e., does not make the case moot.... A controversy may remain to be settled in such circumstances .... The defendant is free to return to his old ways. This, together with a public interest in having the legality of the practices settled, militates against a mootness conclusion. (Citas omitidas y énfasis nuestro.)
En igual sentido, véanse: City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982) (“It is well settled that a defendant’s voluntary cessation of a challenged practice does not deprive a federal court of its power to determine the legality of the practice”); Friends of Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 189 (2000); County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979); Allee v. Medrano, 416 U.S. 802, 810-811 (1974); DeFunis v. Odegaard, 416 U.S. 312, 318 (1974). Véanse, además: L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000, Vol. 1, Sec. 3.11, págs. 353-356; E. Chemerinsky, Constitucional Law: Principles and Policies, 2da ed., Aspen Publishers, 2002, Sec. 2.7.4.
Esta excepción se asienta sobre el principio de que el demandado que ha incurrido en una actuación alegada-mente ilegal no debe evadir la revisión judicial meramente porque cesa su conducta, si no existen verdaderas garan-tías de que la conducta impugnada no se habrá de repetir en lo sucesivo. Ello así porque de concluirse que un litigio *167se torna académico y se desestima, el demandado queda liberado de un dictamen judicial y puede así incurrir nue-vamente en la conducta proscrita. En Com. de la Mujer v. Srio. de Justicia, supra, pág. 728, indicamos “que un caso no se torna ilusorio por conducta voluntaria de un deman-dado, quien luego puede ‘retomar a sus viejos caminos’ Así también, en Gwaltney v. Chesapeake Bay Foundation, 484 U.S. 49, 66-67 (1987), se indicó: “Mootness doctrine ... protects plaintiffs from defendants who seek to evade sanction by predictable ‘protestations of repentance and reform’
Los hechos en este caso encuentran fácil acomodo en la excepción antes mencionada. El 19 de diciembre de 2005, la parte demandada recurrida presentó ante nuestra con-sideración una escueta moción donde informó que el señor Gobernador había emitido una orden ejecutiva “en la que dispuso para el desembolso total de las asignaciones pre-supuestarias de la Rama Legislativa”. En vista de ello, in-formó que desistía del pleito CT-2005-006, en el cual había solicitado ante el Tribunal de Apelaciones la revocación de la sentencia dictada por el Tribunal de Primera Instancia en el caso Aponte Herná ndez v. Acevedo Vilá, KPE-2005-3411, consolidado con el caso Santiago Rivera v. Acevedo Vilá, KPE-2005-3450. Además, solicitó la desestimación del caso Senado de Puerto Rico v. Acevedo Vilá, CT-2005-008, por académico.(1) La moción presentada no solicitó el vacatur de las sentencias emitidas por los foros primarios. Tanto la Cámara de Representantes como el Senado de Puerto Rico se opusieron a la petición del Gobernador/2)
Nada hay en la moción presentada que nos permita con-cluir, con algún grado de certeza, que en lo sucesivo el Go-*168bernador no habrá de incurrir en la misma práctica. Tan es así, que sobre este asunto la moción guardó silencio; es decir, el Gobernador no ha expresado si al confeccionar los presupuestos para los próximos años fiscales se abstendrá de reducir unilateralmente el presupuesto de la Rama Legislativa. Esta es precisamente la controversia medular en este caso y la que incide directamente sobre la doctrina de separación de poderes. Soy del criterio que sin este tipo de certeza o demostración, un caso no se torna académico. Le compete al demandado el peso de demostrar que en el futuro no incurrirá en la práctica o conducta impugnada, lo que no ha ocurrido en el caso ante nuestra consideración. En Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., supra, págs. 189-190, el Tribunal Supremo, por voz de la Juez Asociada Ginsburg, indicó lo siguiente:
[T]he standard we have announced for determining whether a case has been mooted by the defendant’s voluntary conduct is stringent: “A case might become moot if subsequent events made it absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur." The “heavy burden of persua [ding]” the court that the challenged conduct cannot reasonably be expected to start up again lies with the party asserting mootness .... [A] defendant claiming that its voluntary compliance moots a case bears the formidable burden of showing that it is absolutely clear the allegedly wrongful behavior could not reasonably be expected to recur. (Citas omitidas y énfasis nuestro.) Véase, en igual sentido, U.S. v. Phosphate Export Assn., 393 U.S. 199, 203 (1968).
En ausencia de tal demostración, debo concluir como cuestión de derecho que no procede acceder a la petición del señor Gobernador. Soy consciente que en el caso ins-tado por la Cámara de Representantes pesa contra los de-mandados una orden de injuction que les impide, en lo su-cesivo, incurrir en la misma conducta. Recordemos, como ya se indicó, que el Gobernador no solicitó el vacatur de la sentencia dictada por el Tribunal de Primera Instancia, por lo que la orden de injuction permanece vigente. En *169vista de ello, uno de los criterios para invocar la excepción de “cese voluntario” de la doctrina de academicidad no está presente en ese caso. Entiendo, sin embargo, que ello no impide denegar el desistimiento solicitado por el Goberna-dor en el caso instado por la Cámara de Representantes. Me explico.
Al adjudicar si los hechos de este caso conforman la ex-cepción a la doctrina de academicidad que hemos discutido, es necesario también ponderar la naturaleza de la contro-versia planteada y el interés público en que ésta se resuelva concluyentemente. United States v. W.T. Grant Co., supra. Ello abona a despejar toda sombra sobre la corrección de la actuación del Gobernador. La disputa ante nuestra consi-deración, por lo tanto, es de gran trascendencia e incide directamente sobre la doctrina de separación de poderes y las facultades y prerrogativas de la Rama Ejecutiva y la Rama Legislativa respecto al proceso de confección y apro-bación del presupuesto del país. Cuando se invoca el “go-bierno compartido”, la necesidad de aclarar hasta dónde llegan los poderes de cada una de las ramas en este proceso es asunto de alto interés público. En la medida que se acla-ran los linderos de esas facultades, el impulso a rebasarlos se minimiza y se evitan conflictos entre las Ramas del Gobierno. Ello, ciertamente, redunda en beneficio para el país.
Adviértase, además, que al acceder a la solicitud del Go-bernador, habrán de subsistir dos decisiones diametral-mente distintas sobre un asunto de alto interés público y de vital importancia para el adecuado balance entre dos ramas de poderes de nuestro gobierno. Es función de este Tribunal impartirle contenido a la Constitución del Estado Libre Asociado de Puerto Rico, además de actuar como ár-bitro imparcial en las disputas naturales que se suscitan entre el Poder Ejecutivo y el Poder Legislativo. Al desesti-mar los recursos pendientes ante nuestra consideración, a *170mi juicio, poco abonamos a cumplir con ese deber constitucional.
Por las razones antes expresadas, disiento de la decisión que hoy toma una Mayoría de este Tribunal. Habida cuenta que soy del criterio que nada impide que atendamos los reclamos traídos ante nuestra atención, paso a discutir los contornos de la controversia que pende ante nuestra consideración.
El caso ante nosotros nos permite, por primera vez, im-partirle contenido al conjunto de disposiciones constitucio-nales encaminadas a reglamentar los procedimientos pre-supuestarios y fiscales del Estado Libre Asociado de Puerto Rico. Ello, en el contexto de la más reciente controversia entre dos Ramas del Gobierno: la Rama Ejecutiva y la Rama Legislativa.
Específicamente, debemos determinar si el Gobernador del Estado Libre Asociado de Puerto Rico tiene autoridad constitucional o estatutaria para, activado el Art. VI, Sec. 6 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, reducir unilateralmente el presupuesto correspon-diente a la Cámara de Representantes y a la Superinten-dencia del Capitolio.
HH
El 16 de marzo de 2005, el Gobernador de Puerto Rico, Hon. Aníbal Acevedo Vilá, presentó ante la Asamblea Le-gislativa su Informe Anual sobre la situación de estado del país. Posteriormente, y conforme al mandato constitucio-nal, presentó ante la Cámara de Representantes un pro-yecto de resolución conjunta que recomendaba las partidas para el presupuesto fiscal del año 2005-2006. Esta resolu-ción se convirtió en la Resolución Conjunta de la Cámara Núm. 445 (R.C. de la C. 445).
*171Luego de los trámites de rigor, la Cámara de Represen-tantes aprobó la R.C. de la C. 445 y la remitió al Senado de Puerto Rico para su aprobación. El Senado la aprobó con enmiendas, por lo que el proyecto fue referido al comité de conferencia. El 30 de junio de 2005 quedó aprobada la re-ferida resolución. Una vez fue enrolada y firmada, fue re-mitida al Gobernador para su firma o veto.
Recibida por el Gobernador, éste le impartió un veto de bolsillo. En ese momento, y en conformidad con el Art. VI, Sec. 6 de la Constitución del Estado Libre Asociado, supra, automáticamente permanecieron vigentes las partidas consignadas para los gastos ordinarios de funcionamiento del Gobierno y para el pago de intereses y amortización de la deuda pública que se aprobaron para el año económico 2004-2005. Es decir, se autorenovaron las partidas conte-nidas en la Resolución Conjunta de la Cámara Núm. 927 (R.C. de la C. 927), aprobada el 30 de junio de 2004, que contiene la mayoría de las asignaciones de gastos, así como cualquier otra ley que incluyera alguna asignación para gastos del funcionamiento de gobierno.
El presupuesto general de la Cámara de Representan-tes para el año económico 2004-2005, conforme lo dis-puesto en la R.C. de la C. 927, fue de cuarenta y ocho mi-llones trescientos ochenta y cuatro mil dólares ($48,384,000) dólares. De éstos, cuarenta y siete millones ($47,000,000) correspondieron a la R.C. de la C. 927 y el remanente a la Ley Núm. 168 de 12 de julio de 2004, que otorgó aumentos salariales a los empleados públicos. Por otro lado, el presupuesto del Senado para el año económico 2004-2005 fue de treinta y ocho millones de dólares ($38,000,000).
Evaluadas las asignaciones totales de gastos ordinarios de funcionamiento del Gobierno aprobadas durante el año fiscal 2004-2005,(3) la Rama Ejecutiva ha estimado que és-*172tas ascendieron a nueve mil doscientos ochenta y cuatro millones de dólares ($9,284,000,000). El Secretario de Hacienda, por su parte, ha estimado que los recursos totales calculados para el año económico 2005-2006 serán de ocho mil novecientos cuarenta y cinco millones dólares ($8,945,000,000). A la luz de lo anterior, el Ejecutivo con-cluyó que el presupuesto de gastos para el año 2005-2006 es deficitario.!4)
Al no aprobarse un presupuesto para el año económico 2004-2005, el Gobernador invocó la facultad que le otorga el Art. VI, Sec. 6 de la Constitución, supra, para promulgar la Orden Ejecutiva Núm. 58 de 30 de agosto de 2005, Bo-letín Administrativo Núm. OE-2005-58 (Orden Ejecutiva). Ya que los recursos totales calculados son insuficientes para cubrir las asignaciones hechas, el Gobernador realizó aquellos ajustes que estimó necesarios a las partidas de fondos autorizadas mediante asignaciones para el año eco-nómico 2004-2005, para conformarlas a los recursos totales calculados para el año económico 2005-2006.
Entre las partidas ajustadas se incluyó la correspon-diente a la Cámara de Representantes, la cual sufrió una reducción de siete millones trescientos ochenta y cuatro mil trescientos ochenta dólares ($7,384,380). Se reajustó también la partida correspondiente a “Actividades Conjun-tas”, de la cual se nutre la Superintendencia del Capitolio. Esta partida sufrió una reducción de diez millones sete-cientos ochenta mil dólares ($10,780,000), de los cuales, poco más de cinco millones corresponden a la Superinten-dencia del Capitolio. Finalmente, la partida correspon-diente al Senado de Puerto Rico sufrió una reducción de cuatro millones quinientos mil dólares ($4,500,000).
*173Así las cosas, el 23 de septiembre de 2005, el Presidente de la Cámara de Representantes, Hon. José Aponte Her-nández, en su capacidad de Representante y Presidente del cuerpo, presentó una demanda de injunction y sentencia declaratoria contra el Gobernador, el Secretario de Hacienda y la Directora de la Oficina de Gerencia y Presupuesto. En ésta solicitó que la acción del Gobernador se declarase inconstitucional por violar la separación de poderes al reajustar, unilateralmente, el presupuesto de la Cámara de Representantes. Sostuvo, además, que el Go-bernador no tenía autoridad en ley para aumentar, dismi-nuir o alterar las partidas presupuestarias aprobadas por la Asamblea Legislativa durante el año económico 2004-2005.
Posteriormente, el 28 de septiembre, la ingeniera Né-lida Santiago Rivera, en representación de la Superinten-dencia del Capitolio, presentó una demanda de injunction y sentencia declaratoria contra los mismos demandados. En ésta se reprodujeron, esencialmente, las alegaciones contenidas en la demanda de la Cámara de Repre-sentantes. Específicamente se cuestionó el ajuste de cinco millones noventa y nueve mil dólares ($5,099,000), en la partida identificada como “Actividades Conjuntas” en la R.C. de la C. 927 de la cual, como dijimos, se nutre la Su-perintendencia del Capitolio. Ambos casos fueron consoli-dados por el Tribunal de Primera Instancia.
En oposición, el Gobernador indicó que ya que el Secre-tario de Hacienda calculó que las partidas que están vigen-tes por disposición del Art. VI, Sec. 6 de la Constitución, supra, exceden los recursos totales calculados para el año fiscal 2005-2006, y al no haberse impuesto contribuciones suficientes para cubrirlas, él tiene la potestad de hacer los ajustes necesarios para que el presupuesto no sea deficitario.(5) El Gobernador sostuvo que ello es corolario *174de su obligación constitucional de hacer cumplir las leyes y de mantener un presupuesto no deficitario.
Indicó el Gobernador que tiene amplia discreción para realizar ajustes a todas las partidas del presupuesto cons-titucional, incluso las correspondientes a las otras ramas de gobierno. Ello en virtud del propio texto de la Constitu-ción, de la Ley Orgánica de la Oficina de Gerencia y Pre-supuesto, y de la See. 2 de la R.C. de la C. 927. Señaló que la única limitación a su facultad para realizar ajustes a las partidas de una rama de gobierno es que el ajuste impida que esa rama pueda ejercer su función constitucional. Con-cluyó indicando que ya que ello no ha ocurrido, la reduc-ción en el presupuesto de la Cámara de Representantes y la Superintendencia del Capitolio no adolece de defecto constitucional alguno.
Luego de una vista ante el tribunal de instancia en la que las partes presentaron sus respectivos argumentos, el pasado 24 de octubre el Tribunal de Primera Instancia de-claró “con lugar” la demanda instada. El foro primario con-cluyó que la actuación del Gobernador era contraria a la Constitución por violar la separación de poderes.
Inconforme, los demandados apelaron ante el Tribunal de Apelaciones. En un extenso escrito de apelación, los de-mandados plantearon ante el Tribunal de Apelaciones la comisión de tres errores.(6) Los demandantes, por su parte, presentaron ante nuestra consideración una petición de *175certificación. El 1 de noviembre de 2005 expedimos el auto de certificación solicitado y le concedimos a las partes un término simultáneo para presentar sus respectivos alegatos.
Por su parte, el Senado de Puerto Rico, luego de un fa-llido intento de litigar esta controversia en el Tribunal de Distrito Federal para el Distrito de Puerto Rico, compare-ció ante el Tribunal de Primera Instancia para impugnar la actuación del Gobernador. Los argumentos esgrimidos por el Senado fueron, fundamentalmente, los mismos que los de la Cámara de Representantes. Aunque adujo tam-bién que la Ley Orgánica de la Oficina de Gerencia y Pre-supuesto era inconstitucional en la medida en que dele-gaba en el Gobernador la facultad para establecer las prioridades en los desembolsos sin que se establecieran pa-rámetros adecuados. El foro primario dictó una sentencia en la cual avaló los recortes efectuados a su presupuesto por el Gobernador. Eventualmente acudieron ante este Tribunal en una petición de certificación. Expedimos el auto solicitado y lo consolidamos con el recurso instado por la Cámara de Representantes y la Superintendencia del Capitolio.
Ambas partes han comparecido.(7) Veamos entonces.
*176f — ( i — I
El presupuesto del Estado, en su sentido más amplio, representa el plan de ordenación racional de la actividad financiera del Estado para un período determinado, con el fin de concretizar, a través del mismo, la obra de gobierno. El presupuesto general de un gobierno, señala Muñoz Amato, “debe ser el programa que dirija toda la actividad gubernamental en su función de orientar los procesos so-ciales y servir los intereses del pueblo”. P. Muñoz Amato, Introducción a la administración pública, teoría general, planificación-presupuestos, 4ta ed., México, Fondo de Cul-tura Económica, 1966, pág. 141. Véanse, además: A. Rodríguez Bereijo, El Presupuesto del Estado, Madrid, Ed. Tecnos, 1970; A.L. Guzmán Santiago, Aspectos legales del proceso presupuestario del Gobierno del Estado Libre Asociado de Puerto Rico, 35 (Núm. 1) Rev. Jur. U.P.R. 291 (1966).
El presupuesto es, por lo tanto, mucho más que una contabilización de ingresos y gastos desligado de todo es-fuerzo para encausar la obra de gobierno y lograr alcanzar determinados fines sociales. Es, verdaderamente, un plan de acción gubernamental expresado en términos financieros.
La experiencia ha demostrado que es preferible enco-mendar la formulación del proyecto de presupuesto a la rama con el conocimiento que ese proceso encarna: la Rama Ejecutiva. Dicho procedimiento requiere, sin embargo, que se enmarque dentro de las normas legislativas preexistentes y que se someta a la revisión activa de los representantes del pueblo, de ahí la injerencia de la Asam-*177blea Legislativa. La participación de la Legislatura en este proceso garantiza que los programas públicos adoptados contengan una base democrática efectiva y real.(8)
Con ello en mente, procedemos a repasar el proceso pre-supuestario puertorriqueño.
HH HH HH
A. La Constitución del Estado Libre Asociado de Puerto Rico contiene cuatro disposiciones básicas sobre el presupuesto. En la See. 4 del Art. IV se expresa:
Los deberes, funciones y atribuciones del Gobernador serán:
Presentar a la Asamblea Legislativa, al comienzo de cada sesión ordinaria, un mensaje sobre la situación del Estado y someterle además un informe sobre las condiciones del Tesoro de Puerto Rico y los desembolsos propuestos para el año eco-nómico siguiente. Dicho informe contendrá los datos necesa-rios para la formulación de un programa de legislación. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 385.
La Sec. 6 del Art. VI, supra, pág. 408, provee:
*178Cuando a la terminación de un año económico no se hubie-ren aprobado las asignaciones necesarias para los gastos ordi-narios de funcionamiento del gobierno y para el pago de inte-reses y amortización de la deuda pública durante el siguiente año económico, continuarán rigiendo las partidas consignadas en las últimas leyes aprobadas para los mismos fines y propó-sitos, en todo lo que fueren aplicables, y el Gobernador auto-rizará los desembolsos necesarios a tales fines hasta que se aprueben las asignaciones correspondientes.
La See. 7 del Art. VI prescribe:
Las asignaciones hechas para un año económico no podrán exceder de los recursos totales calculados para dicho año eco-nómico, a menos que se provea por ley para la imposición de contribuciones suficientes para cubrir dichas asignaciones. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 409.
La See. 8 del Art. VI nos advierte lo que sucede cuando los recursos disponibles para un año económico no basten para cubrir las asignaciones aprobadas para ese año, y a esos efectos indica:
Cuando los recursos disponibles para un año económico no basten para cubrir las asignaciones aprobadas para ese año, se procederá [,] en primer término, al pago de intereses y amor-tización de la deuda pública, y luego se harán los demás des-embolsos de acuerdo con la norma de prioridades que se establezca por ley. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 410.
Complementa este diseño la Sec. 20 del Art. III, que consigna:
Al aprobar cualquier proyecto de ley que asigne fondos en más de una partida, el Gobernador podrá eliminar una o más partidas o disminuir las mismas, reduciendo al mismo tiempo los totales correspondientes. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 382.
Se estimó que el conjunto de estas disposiciones consti-tuían “un plan mínimo para mantener la estabilidad eco-nómica del gobierno”. 4 Diario de Sesiones de la Conven-ción Constituyente de Puerto Rico 2587 (1961) (Diario de *179Sesiones). Estas disposiciones constitucionales proceden de la Sec. 34 del Acta Jones, 39 Stat. 962 (48 U.S.C.A. sec. 841) (Acta Jones), aunque con cambios importantes como resultado de la aprobación de la Constitución que proveyó para la organización de nuestro gobierno, y ante la con-ciencia de que el presupuesto es el principal instrumento de la administración fiscal. Escuela de Administración Pú-blica de la Universidad de Puerto Rico, La nueva Constitución de Puerto Rico, San Juan, Ed. U.P.R., pág. 418.
A poco que analicemos las disposiciones constitucionales a que hemos hecho referencia, nos percatamos que fue la intención de la Asamblea Constituyente proveer un proce-dimiento de estrecha interrelación, pero flexible, entre el Poder Ejecutivo y el Poder Legislativo; proceso que permi-tiera aprobar el presupuesto del país para implantar así el programa de gobierno, salvaguardando a la vez la salud fiscal del país y el clima de inversión. Para ello se hilvana-ron cuidadosamente entre sí distintas disposiciones de la Constitución. Véase Guzmán Santiago, supra, pág. 308 (“La Constitución establece una coordinación estrecha en-tre las ramas ejecutiva y legislativa en la elaboración del presupuesto ...”).
El informe preparado por la Comisión de la Rama Le-gislativa de la Asamblea Constituyente describió con gran claridad el proceso presupuestario antes descrito. En éste se señala, y citamos in extenso:
En primer lugar el Gobernador debe presentar a la Asam-blea Legislativa un mensaje sobre el estado del gobierno y además un informe detallado sobre los propuestos ingresos y desembolsos para el próximo año. Las asignaciones que haga la Asamblea Legislativa no podrán exceder el cálculo de los recursos totales, a menos que se impongan contribuciones su-ficientes para cubrir el exceso. Si a pesar de esta precaución los recursos disponibles no son suficientes para cubrir las asig-naciones se debe establecer un orden de prioridades comen-zando con el pago de intereses y amortización de la deuda pública. Esta prioridad constitucional se adopta con el propó-sito de asegurar garantías para mantener el crédito público, *180tan necesario para el mejoramiento económico del pueblo. Fi-nalmente, habrá una reasignación automática de fondos en el caso de que en un año determinado no se aprueben las asig-naciones necesarias. Esta última disposición ha probado su eficacia en dos ocasiones durante las últimas décadas. Diario de Sesiones, supra, pág. 2587.
Veamos, pues, en mayor detalle las distintas etapas del referido proceso.
B. Por mandato de la Cláusula 9 de la See. 4, Art. IV de nuestra Constitución, L.P.R.A., Tomo 1, el trámite legis-lativo para la aprobación del presupuesto comienza preci-samente con el mensaje de estado del Gobernador a la Asamblea Legislativa. La Constituyente tuvo la intención de requerirle al Gobernador que le proveyera a la Legisla-tura información completa que le permitiera velar por que el Primer Ejecutivo cumpliera con la obligación de que las asignaciones propuestas no excedieran los recursos, y ésta, a su vez, cumplir con la suya de aprobar las asignaciones correspondientes para el próximo año fiscal, precisamente, dentro de esos mismos parámetros. Diario de Sesiones, supra, Vol. 2, págs. 892-894.
Nótese que el informe de la Rama Legislativa vincula el informe de ingresos y desembolsos con la obligación dis-puesta en la citada See. 7 del Art. VI de la Constitución de que las asignaciones no excedan el cálculo de los recursos totales, a menos que se provea la imposición de contribu-ciones suficientes para cubrir las asignaciones. Véase, ade-más, Diario de Sesiones, supra, Vol. 2, págs. 892-894. Por lo tanto, es al inicio del año fiscal para el cual se aprueba el presupuesto de gobierno que hay que cumplir con el man-dato de que las asignaciones hechas no excedan los recursos totales calculados para el año económico en cuestión que ordena la See. 7.
Cónsono con ello, la Sec. 20 del Art. Ill de nuestra Cons-titución, supra, faculta al Gobernador para que al aprobar cualquier proyecto de ley que asigne fondos en más de una partida, pueda rebajar o eliminar partidas y reducir al *181mismo tiempo los totales correspondientes. En el Informe de la Rama Legislativa se indicó que esta disposición “[h]ace posible la integración de un programa económico, permitiendo al Gobernador eliminar las partidas innecesarias. Sirve para que el Gobernador pueda desalen-tar la práctica de concesiones mutuas (“log rolling”) entre los legisladores”. Diario de Sesiones, supra, Vol. 4, pág. 2586. Véase, además, Diario de Sesiones, supra, Vol. 2, págs. 878-880; Muñoz Amato, op. cit, pág. 184 (“El veto detallado da al poder ejecutivo una última oportunidad de integrar su programa de trabajo contrarrestando la ten-dencia de los legisladores a proteger sus respectivos propó-sitos particulares y hacerse concesiones mutuas, a costa del interés general”).
Es evidente, por lo tanto, que la Constituyente aprobó este tipo de veto precisamente como una medida para con-trolar los excesos en las asignaciones. En ese sentido, son ilustradoras las siguientes expresiones contemporáneas a la aprobación de la Constitución:
One of the purposes of the item veto is to enable the Governor to make sure that expenditures do not exceed anticipated revenues. In this respect it is a budget-balancing device which permits the Governor to eliminate or reduce items without vetoing the entire appropriation bill. Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, Washington D.C., 1953, pág. 73 (Notes and Comments).
De otra parte, la Sec. 7 del Art. VI de nuestra Constitu-ción, que exige que las asignaciones hechas no excedan los recursos totales calculados, fue objeto de amplio debate en el seno de la Constituyente y se incluyó en la Constitución por recomendación de varios especialistas en finanzas para fortalecer el buen crédito del Estado Libre Asociado, espe-cíficamente, con los tenedores de bonos. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 224; Notes and Comments, pág. 104.
Del debate sobre esta sección se desprende que la Asam-*182blea Constituyente amplió el ámbito de acción presupues-tal —en comparación con el Acta Jones— al sustituir el concepto “rentas totales” que utilizaba el Acta Jones en la disposición precursora de la See. 7 del Art. VI,(9) por el de “recursos totales calculados”, a fin de proveer, inicial-mente, una base más amplia para las asignaciones. Ello así ya que “rentas totales” incluía tan sólo los ingresos contri-butivos y los excedentes que pudieran estar disponibles de ejercicios económicos anteriores, mientras que la frase “re-cursos totales calculados” se empleó para incluir también todo tipo de ingresos no contributivos, tales como ayudas federales, el producto de emisiones de bonos, el de la venta de propiedades y los sobrantes de los beneficios obtenidos por las corporaciones públicas, entre otros. Trías Monge, op. cit., Vol. III, pág. 1225; Diario de Sesiones, supra, Vol. 2, pág. 893.
Conforme al diseño descrito, podemos concluir que la Constitución proveyó los mecanismos necesarios para velar por que al inicio del año económico se cumpliera con la limitación de la referida See. 7, y son éstos, a saber: la imposición de contribuciones y el veto de partidas. Queda claro también de la discusión que antecede, que la Consti-tución obliga tanto la Asamblea Legislativa como al Primer Ejecutivo a cumplir con el mandato del Art. VI, la See. 7 de la Constitución.
La Legislatura no puede, a sabiendas, aprobar un pre-supuesto cuyas asignaciones excedan los recursos totales calculados; para hacerlo, tiene que proveer para la imposi-ción de contribuciones. Tampoco puede negarse, festinada-*183mente, a procurar las contribuciones necesarias que permi-tan aumentar los recursos totales disponibles, ante la eventualidad de que éstos sean insuficientes para cubrir las asignaciones para el año económico en cuestión. Ello supondría que la Asamblea Legislativa actúa, a conscien-cia, en contravención con su obligación constitucional. E.g., Bd. of County Com’rs v. Vail Associates, 19 P.3d 1263, 1274 (Colo. 2001) (“[T]he General Assembly cannot refuse to exercise its taxation authority; it must enact tax statutes so that governmental operations may be funded”). En igual sentido, véanse: People v. Scott, 12 P. 608, 611 (Colo. 1886); Johnson v. McDonald, 49 P.2d 1017 (Colo. 1935).
Ahora bien, si al final del año económico existieran asig-naciones aprobadas para las cuales no hubiese recursos disponibles, esas asignaciones serían nulas por ser contra-rias a lo dispuesto en el Art. VI, Sec. 7 de nuestra Consti-tución, supra, y, por lo tanto, no serían obligatorias para el Ejecutivo. De esta forma se hace efectivo el mandato de la See. 7. El lenguaje de esta sección es claro e inequívoco. En términos absolutos dispone que “[l]as asignaciones hechas para un año económico no podrán exceder de los recursos totales calculados ...”. (Énfasis nuestro.) Art. VI, Sec. 7, Const. E.L.A., supra, pág. 409. Por lo tanto, se impone la conclusión antes indicada respecto a la nulidad de cual-quier asignación aprobada para la cual al final del año fiscal no hubiese los recursos.
Cabe señalar aquí que la referida See. 7 calca esencial-mente las disposiciones del Art. V, Sec. 16 de la Constitu-ción de Colorado de 1876, por lo que la jurisprudencia del Tribunal Supremo de Colorado, al interpretar esta disposi-ción, es altamente persuasiva, muy en especial si ésta an-tecede la aprobación de nuestra Constitución. Véanse: Trías Monge, op. cit., Vol. II, pág. 100; Notes and Comments, pág. 103 esc. 6.
En ese sentido es menester apuntar que el Tribunal Supremo de Colorado ha resuelto que el Art. V, Sec. 16 de su *184Constitución obliga tanto al Poder Legislativo como al Po-der Ejecutivo, y que toda asignación que viole la disposi-ción es nula y no obliga al Estado. También ha resuelto que el Gobernador tiene todo el año económico para cumplir con dicha obligación, de manera que la nulidad de la asig-nación no puede plantearse ante un tribunal hasta termi-nado el año fiscal.
Sobre este particular, en el caso seminal In re Appropriations by General Assembly, 22 P. 464, 466 (Colo. 1889), el Tribunal Supremo de Colorado indicó lo siguiente:
This language needs no construction. It is plain, simple, and unambiguous. It need not be misunderstood. It cannot be evaded. It means that the state cannot be plunged into debt by unauthorized legislation. If the general assembly pass acts making such appropriations or authorizing expenditures in excess of constitutional limits, such acts are void. They create no indebtedness against the state, and entail no obligation, legal or moral, upon the people, or upon any future general assembly. (Enfasis nuestro.) Véanse: In re Prioriy of Legislative Appropriations, 34 P. 277 (Colo. 1893); Parks v. Commissioners of Soldiers’ & Sailors’ Home, 43 P. 542 (Colo. 1896); Johnson v. McDonald, ante. Véase, además, Lake County v. Rollins, 130 U.S. 662 (1889).
Por otro lado, en People v. Armstrong, 90 P.2d 522, 525 (Colo. 1939), se indicó lo siguiente:
It is established by the decisions of this court, considering the above sections of the Constitution, that when the entire revenue of a given fiscal year has been exhausted the legislative appropriations for that year remaining unpaid, or any unpaid portions thereof, are totally void, constitute no debt and impose no obligation, legal or moral, upon the people or upon any future general assembly. ...
It is equally certain, as the authorities recognize, that this void status, however, may not be declared until the total revenues for the fiscal year involved properly shall have been applied to payment of said appropriations, and only after this process is entirely complete do any such appropriations or any portion thereof become finally void. Therefore, no matter how dire the estimate or dark the forecast as to revenue for any fiscal year, no appropriation for that period can be declared *185void for deficiency of revenue previous to the expiration of that fiscal year. (Énfasis nuestro y citas omitidas.)
Con gran previsión, entonces, la Asamblea Constitu-yente proveyó el orden en que se pagarán las asignaciones cuando al final del año económico los recursos no basten. En ese caso, el Art. VI, Sec. 8 de nuestra Constitución, supra, dispuso que se procederá primero con los pago de intereses y amortización de la deuda pública, y luego se harán los demás desembolsos de acuerdo con la norma de prioridades que se establezca por ley. Véase Art. 4 de la Ley Orgánica de la Oficina de Gerencia y Presupuesto, 23 L.P.R.A. sec. 104(c) (Ley Orgánica de la OGP).
La See. 8 del Art. VI de nuestra Constitución, supra, fortaleció la prelación absoluta de los pagos correspondien-tes a la deuda pública llevando el principio a categoría de norma constitucional. Véase Diario de Sesiones, supra, Vol. 4, pág. 2587. “This provision serves as a guarantee to purchasers of government securities.” Notes and Comments, pág. 104. Véase, además, Trías Monge, op. cit., Vol. III, pág. 225. Esta sección se aprobó sin discusión alguna. Dia-rio de Sesiones, supra, Vol. 2, pág. 899. La See. 8 del Art. IV es, a todas luces, una medida cautelar que aplicaría cuando, a pesar de la “precaución” de la See. 7, los recursos disponibles no fueran suficientes. Por lo tanto, esta dispo-sición constitucional opera normalmente al finalizar el año económico en cuestión, pues es en ese momento que se co-noce si los recursos totales disponibles son suficientes para cubrir las asignaciones aprobadas. Adviértase que la Legis-latura, por estar en sesión dos veces al año, tiene la opor-tunidad de enfrentarse en cualquier momento al problema de insuficiencia de recursos al aprobar las medidas de re-caudos necesarias para enjugar la deficiencia proyectada.
Ahora bien, aunque de ordinario el Art. VI, Sec. 8 de nuestra Constitución, supra, operará al final del año eco-nómico, a manera de excepción y ateniéndonos al funda-mento principal del esquema presupuestario establecido *186en la Constitución —que no es otro sino velar por el buen nombre del crédito del país— es procedente concluir que en situaciones en las cuales se encuentre seriamente amena-zado el crédito del Estado Libre Asociado, el Gobierno puede optar por seguir las prioridades establecidas en la Constitución antes de concluir un año económico y no acu-dir a la Legislatura a procurar la imposición de contribuciones.
Conforme indicamos, la citada See. 8 refirió para acción legislativa la determinación del orden de prelación a seguir. La disposición constitucional supuso un cambio sig-nificativo con lo dispuesto hasta entonces en la segunda Acta Orgánica ya que en ésta, contrario a la Constitución, se prescribía específicamente un orden de prioridades, alterable por el Gobernador, que situaba en primer término “[l]os gastos ordinarios de los departamentos legislativo, ejecutivo y judicial del Gobierno del Estado y los intereses de cualquier deuda pública” j10) Trías Monge advierte que “la disposición finalmente adoptada por la Convención co-locó en absoluto primer término, y fuera del alcance del poder del Gobernador, el pago de intereses y la amortiza-ción de la deuda pública”. Trías Monge, op. cit., Vol. III, pág. 225.
Finalmente, la Asamblea Constituyente consideró la po-sibilidad de que al concluir un año económico, ni el Ejecu-tivo ni el Legislativo se pudieran poner de acuerdo sobre la aprobación de las asignaciones necesarias para el próximo año fiscal. Para estos casos proveyó en el Art. VI, Sec. 6 de nuestra Constitución, supra, un mecanismo transitorio que *187permite que continúe operando el Gobierno. La See. 6 dis-puso que continuarán rigiendo las partidas consignadas en las leyes aprobadas para el año económico anterior y que el Gobernador tendrá la facultad para autorizar los desem-bolsos necesarios para el pago de los intereses y la amorti-zación de la deuda pública, y los gastos ordinarios de fun-cionamiento del Gobierno hasta que se aprueben las asignaciones correspondientes. Este texto proviene, como indicamos, de la See. 34 del Acta Jones.(11) Diario de Sesio-nes, supra, Vol. 4, pág. 2587. Véase, además, Trías Monge, op. cit, Vol. III, pág. 223.
De entrada, llama la atención la distinción que se hace en la disposición entre asignación y partida. Esta distin-ción es indicativa de que los Constituyentes estimaron que asignación no es sinónimo de partida, al disponer que es lo último y no lo primero lo que permanece vigente automáti-camente por operación del Art. VI, Sec. 6 de nuestra Constitución.
Asignación es un concepto más amplio que partida. Asignación se refiere a la autoridad en ley para el desem-bolso de una suma de dinero; dicho de otro modo, asigna-ción es la designación que hace la Asamblea Legislativa de cierta cantidad de dinero para algún propósito en específico.(12) Véanse: People v. Kenehan, 136 P. 1033, 1037 (Colo. 1913) (“[An appropriation is the legislative] designation of a certain amount [of money] as being set apart, allotted, or assigned for a specified purpose ...”)• Partida, por su parte, es la suma de dinero así designada. E.g., Co*188lorado General Assembly v. Lamm, 704 P.2d 1371, 1384 (Colo.1985) ("In the constitutional sense, an item [partida] of an appropriation bill is an indivisible sum of money dedicated to a stated purpose ...”). En igual sentido, véase Brault v. Holleman, 230 S.E.2d 238, 242 (Va. 1976).
Por lo tanto, el concepto partida del Art. VI, Sec. 6 de la Constitución, supra, se refiere a la cantidad de dinero de-signada como tope para cada agencia, instrumentalidad, organismo gubernamental o rama de gobierno que, por vir-tud de la Constitución, sobrevive la vigencia temporal de la resolución conjunta de presupuesto al final del año económico.
De otra parte, la discusión durante la Asamblea Consti-tuyente de esta sección arroja poca luz sobre el significado de su última frase, que faculta al Gobernador a “autoriza[r] los desembolsos necesarios” para el pago de los gastos ordinarios y de los intereses y amortización de la deuda pública. Const E.L.A., supra, pág. 408. Esta frase debe interpretarse en conjunto con lo dispuesto en el Art. VI, Sec. 9 de la Constitución, que ordena que sólo se dis-pondrá para el desembolso de fondos públicos “por autori-dad de ley”. Const E.L.A., supra, pág. 410. Por lo tanto, al autorizar al Gobernador a efectuar los desembolsos de las partidas vigentes, la Constitución lo que pretende es con-ferirle la autoridad en ley para que, en efecto, se puedan hacer ante la extinción de las asignaciones contenidas en la Resolución Conjunta. Este, a su vez, utilizará un meca-nismo de “carácter legislativo”, como lo es la orden ejecu-tiva, para efectuar los desembolsos correspondientes.
Adviértase, como indicamos, que la resolución conjunta sobre el presupuesto con sus respectivas asignaciones se extingue al cierre del año fiscal, por lo que desaparece la autoridad en ley para efectuar desembolsos. Sin tal auto-ridad no procede dispendio de fondo alguno. En Ortiz Reyes v. Mac Leod, 56 D.P.R. 871, 876 (1940), indicamos lo si-guiente:
*189“Está claramente dentro de los poderes de la Asamblea Legis-lativa el tener el control general de los gastos de los fondos públicos, pero esto es así siempre que no se desembolsen ningu-nos fondos sin haberse hecho una asignación previa para tal fin.” (Enfasis nuestro.) Véase, también, Pueblo v. Márquez, 62 D.P.R. 13 (1943).
Para resumir, la última frase del Art. VI, Sec. 6 de la Constitución no pretende conferirle al Gobernador amplias facultades para confeccionar un presupuesto como se ha sugerido; su alcance es más limitado. Esta frase simple-mente pretende suplir el requisito de “autoridad de ley” del que habla el Art. VI, Sec. 9 de nuestra Constitución, confi-riéndole específicamente tal autoridad al Gobernador. Este, a su vez, hace efectiva su autoridad a través de una orden ejecutiva —que tiene fuerza de ley— y ordena los desembolsos de las partidas que se autorenovaron. De lo contrario, existirían unas partidas vigentes que no se po-drían utilizar.
Esta interpretación es acorde con la transitoriedad del mecanismo que se dispone en la See. 6, que lo que pretende es permitir que el Gobierno continúe operando ante un impasse entre el Ejecutivo y el Legislativo. No cabe interpre-tar este mecanismo como una concesión de facultades ab-solutas al Gobernador sobre el proceso presupuestario que le permita disminuir unilateralmente la partida correspon-diente a la Asamblea Legislativa.
Pasemos ahora a repasar someramente el ordenamiento estatutario referente a la confección y administración del presupuesto.
C. Como vimos, la Constitución diseñó un cuidadoso esquema para procurar la aprobación del presupuesto del país. Dejó a la discreción de la Rama Ejecutiva y la Rama Legislativa establecer por ley el procedimiento para su confección, así como también el establecimiento de las prio-ridades en los desembolsos públicos cuando los recursos disponibles no basten para cubrir las asignaciones en un año económico. En esta etapa del procedimiento el actor *190principal es el Primer Ejecutivo. De ahí la deferencia de-bida al Poder Ejecutivo respecto a sus determinaciones du-rante el proceso de confección del proyecto de presupuesto; muy en particular en lo que se refiere a la determinación o estimación de los recursos totales disponibles para un año económico. No obstante, en sistemas donde se respeta la separación de poderes, “las ramas legislativas y judicial tienen un alto grado de autonomía, que se garantiza en el proceso presupuestal permitiéndoseles la formulación in-dependiente de sus estimados Muñoz Amato, op. cit, pág. 166.
A tales efectos, en 1980 se aprobó la ley orgánica de lo que hoy conocemos como la Oficina de Gerencia y Presu-puesto (OGP), adscrita a la Oficina del Gobernador. Ley Núm. 147 de 18 de junio de 1980 (23 L.P.R.A. sec. 101 et seq.). Esta ley derogó la Ley de Planificación y Presu-puesto, antigua Ley Núm. 213 de 12 de mayo de 1942, según enmendada. La nueva ley perseguía recoger en una sola pieza legislativa todas las disposiciones relativas a la formulación y ejecución del presupuesto del país.
Agrandes rasgos, la OGP ejerce una variedad de funcio-nes bajo la tutela del Primer Ejecutivo, encaminadas todas a velar —como indica su nombre— por la eficiente admi-nistración del presupuesto y la gerencia de los organismos gubernamentales. La ley dispone, entre otras cosas, que la Oficina
... asesorará al Primer Ejecutivo, a la Asamblea Legislativa y a los organismos gubernamentales en los asuntos de índole presupuestarios, programáticos y de gerencia administrativa, así como en asuntos de naturaleza fiscal relativos a sus fun-ciones .... (Énfasis nuestro.) Art. 3 de la Ley Núm. 147, supra, 23 L.P.R.A. sec. 103(a).(13)
*191El Art. 3 de la ley, supra, enumera las facultades y pre-rrogativas de la OGP. Las únicas referencias relevantes contenidas en dicho artículo sobre la Asamblea Legislativa son, primero, la sección ya mencionada, donde se le reco-noce a la OGP un rol de “asesor” de la Asamblea Legisla-tiva en asuntos presupuestarios, programáticos y de geren-cia administrativa. La segunda, deja establecido que el manejo del presupuesto de la Asamblea Legislativa es un asunto interno de esa Rama. Así, la ley dispone:
La administración, ejecución y control del presupuesto de la Rama Legislativa recaerá en los Presidentes del Senado y de la Cámara de Representantes, respectivamente. (Enfasis nuestro.) 23 L.P.R.A. sec. 103(b)(2)(K).
Conforme a lo antes expuesto, es forzoso concluir que la Oficina de Gerencia y Presupuesto no tiene injerencia al-guna en el proceso de formulación, presentación y posterior administración y ejecución del presupuesto recomendado para la Asamblea Legislativa.
Abona a nuestra conclusión el Art. 4 de la ley orgánica de la OGP, 23 L.P.R.A. sec. 104, donde se enumeran las facultades y atribuciones del Gobernador con relación al presupuesto. Allí se establece la obligación del Gobernador de presentar a la Asamblea Legislativa al comienzo de cada sesión ordinaria un presupuesto anual que contenga “[l]as asignaciones y egresos que se recomiendan o propo-nen con cargo a todos los recursos calculados ... excepto [que] la Asamblea Legislativa y ...la Oficina del Contralor del Estado Libre Asociado de Puerto Rico ... estarán exentfojs de someter peticiones presupuestarias, las cuales el Gobernador incluirá en el presupuesto que recomiende, un presupuesto para gastos ordinarios de funcionamiento igual al vigente”. (Énfasis nuestro.) 23 L.P.R.A. sec. 104(a)(7). Esta disposición está en sintonía con lo señalado anteriormente respecto a la autonomía que goza la Asam-blea Legislativa en la confección y administración de su *192presupuesto. Además, y cónsono con lo anterior, queda claro que el presupuesto recomendado para la Asamblea Legislativa para un año económico no podrá ser menor que el vigente.
Este Art. 4 (23 L.P.R.A. sec. 104(c)), a su vez, dispone las normas de prelación para los desembolsos públicos cuando los recursos disponibles para un año económico no son su-ficientes para cubrir las asignaciones para ese año según ordena el Art. VI, Sec. 8 de la Constitución, supra. El orden provisto en la ley para el pago es el siguiente, a saber: Primero, ordena el pago de los intereses y amortizaciones correspondientes a la deuda pública, tal y como exige la Constitución. Segundo, se atienden los compromisos con-traídos en virtud de contratos válidos, sentencias emitidas en casos de expropiación forzosa y “obligaciones ineludibles para salvaguardar el crédito, y la reputación y el buen nombre del Gobierno del Estado Libre Asociado de Puerto Rico”. 23 L.P.R.A. sec. 104(c)(1) y (2). Tercero, se atienden los desembolsos relacionados con: (1) la conservación de la salud pública; (2) la protección de personas y de la propie-dad; (3) los programas de instrucción pública; (4) los pro-gramas de bienestar público; (5) el pago de las aportacio-nes patronales a los sistemas de retiro y el pago de pensiones a individuos concedidas por leyes especiales, y (6) los demás servicios públicos en el orden de prioridades que el Gobernador determine. 23 L.P.R.A. sec. 104(c)(3).
Llama la atención inmediatamente el hecho de que la sección nada provee respecto a los desembolsos de los gas-tos ordinarios de funcionamiento de la Rama Legislativa o la Rama Judicial, como disponía expresamente la See. 34 del Acta Jones. La única explicación razonable tiene que ser que el Art. 4(c) ordena las prioridades para la Rama Eje-cutiva exclusivamente. De lo contrario, habría que concluir que no es prioritario para el Estado ordenar el desembolso de los gastos ordinarios para el funcionamiento de dos de las tres ramas del Gobierno, o que ello fuera una omisión *193involuntaria. Ninguna de estas dos “explicaciones” parece razonable o sensata.
Esta posición es congruente con lo ya discutido anterior-mente respecto a la autonomía de la Asamblea Legislativa en sus asuntos presupuestarios. Cualquier interpretación sobre este tema tiene que tomar en consideración, como elemento fundamental, el cambio significativo ocurrido en Puerto Rico en 1952 con la aprobación de la Constitución del Estado Libre Asociado. Este documento estableció un gobierno propio compuesto por tres ramas coiguales, nin-guna de las cuales está subordinada a la otra. Esta estruc-tura a su vez supuso dejar atrás, entre otras cosas, la he-gemonía presupuestal del ejecutivo sobre “los departa-mentos legislativo y judicial” del Acta Jones, con los vesti-gios coloniales que ello entrañaba. Y es que el manejo del presupuesto implica, de suyo, priorizar los intereses de la rama y ordenar los fondos necesarios para adelantarlos. Esa es una función que le compete a cada rama con inde-pendencia de los otros poderes. Véase Art. III, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1. En su consecuencia, co-rresponderá a cada rama, en el descargo de su responsabi-lidad para atender sus asuntos internos, hacer los ajustes necesarios a su presupuesto para afrontar una situación de estrechez fiscal.
Establecido el marco doctrinal aplicable, pasemos a resolver la controversia planteada.
IV
El Gobernador del Estado Libre Asociado de Puerto Rico ha indicado que su facultad para reducir unilateralmente los fondos asignados a la Cámara de Representantes y a la Superintendencia del Capitolio, así como al Senado de Puerto Rico, surge de su obligación constitucional de hacer cumplir las leyes y de mantener un presupuesto en el cual las asignaciones no excedan los recursos totales calculados. *194Indicó que tiene discreción para hacer los ajustes que es-time correspondiente en virtud del texto mismo de la Cons-titución, específicamente del Art. VI, Secs. 6 y 8, del Art. 4 de la Ley Orgánica de la Oficina de Gerencia y Presu-puesto, y de la See. 2 de la R.C. de la C. 927. No le asiste la razón.
A. No hay duda de que la facultad que se abroga el Gobernador de reducir unilateralmente el presupuesto de otra rama de gobierno es extraordinaria. Parecería razona-ble —en su consecuencia— que esta facultad trasluciera del texto de la Constitución si esa hubiese sido la intención de los Constituyentes; particularmente, ante el cuidadoso esquema presupuestario provisto en la Constitución. El si-lencio es entonces muy elocuente. En esta ocasión, procede interpretar ese silencio como una prohibición expresa.
Conforme discutimos, la autorización que le confiere al Gobernador el Art. VI, Sec. 6 de la Constitución, supra, para ordenar los desembolsos necesarios de las partidas re-lacionadas con el pago de los gastos ordinarios de funcio-namiento del Gobierno y para el pago de intereses y amor-tización de la deuda pública, sólo pretende conferirle al Primer Ejecutivo la autoridad en ley necesaria para efec-tuar los desembolsos de las partidas que se autorenovaron al extinguirse la asignación correspondiente. De lo contra-rio, existirían unas partidas vigentes que no se podrían utilizar.
No constituye esta expresión, como ha argumentado el Gobierno, una carta blanca para “reconfeccionar” las par-tidas vigentes reasignado fondos originalmente provistos para la Cámara de Representantes, la Superintendencia del Capitolio y el Senado de Puerto Rico, y así aumentar las partidas de algunas agencias del Ejecutivo. La See. 6 sólo habla de autorizar aquellos desembolsos de las parti-das que se autorenovaron, sin más. La See. 6 se visualizó como un mecanismo transitorio, no como una concesión ex-*195traordinaria de poder que permita reducir unilateralmente el presupuesto de otra rama de gobierno.
El Art. VI, Sec. 7 de nuestra Constitución, supra, por otro lado, tampoco le brinda apoyo al Gobernador porque esta disposición sólo se refiere a la obligación de la Rama Legislativa y de la Rama Ejecutiva de confeccionar y apro-bar un presupuesto en el cual las asignaciones hechas no excedan los recursos totales calculados, y si durante el año económico se vislumbra que los recursos no bastarán, pro-cede la imposición de contribuciones.
El Gobernador considera que como corolario de su obli-gación de hacer cumplir las leyes, debe velar por que el presupuesto, en todo momento, cumpla con lo ordenado en la See. 7, y para ello tiene que llevar a cabo los recortes que estime procedente a la Rama Legislativa y así diseñar un presupuesto no deficitario. Esta posición extrema no en-cuentra apoyo en la disposición constitucional invocada, mientras que trastoca el fino balance entre los poderes eje-cutivo y legislativo.
La solución que provee la Constitución no es tan radical. Como indicamos ya, ésta provee para la aprobación de las contribuciones necesarias, de suerte que las asignaciones no excedan los recursos totales. Si por el contrario no se aprueba legislación en esa dirección y, al cierre del año económico perduran asignaciones en exceso de los recursos totales, éstas serán nulas y no obligarán al Primer Ejecu-tivo por ser contrarias al mandato constitucional. Así opera la See. 7 del Art. VI de nuestra Constitución, supra.
La See. 8 del Art. VI de la Constitución, por su parte, sólo ordena el pago de los intereses y la amortización de la deuda pública cuando los recursos totales sean insuficien-tes para cubrir las asignaciones. Esta sección entrelaza con el Art. 4 de la Ley Orgánica de la OGP, supra, 23 L.P.R.A. sec. 104(c), y, como ya vimos, este artículo ordena las prio-ridades para la Rama Ejecutiva, no en las otras ramas del Gobierno.
*196Concluimos, por lo tanto, que el Gobernador carece de facultad constitucional para reducir unilateralmente el presupuesto de la Cámara de Representantes, la Superin-tendencia del Capitolio y el Senado de Puerto Rico.
B. Por último, el Gobernador ha argüido que la See. 2 de la R.C. de la C. 927 le permite hacer los reajustes pre-supuestarios impugnados por la Cámara de Representan-tes, la Superintendencia del Capitolio y el Senado de Puerto Rico. Asumiendo que esta sección perdura al cierre del año fiscal, debemos concluir que el Gobernador no tiene razón. Esta sección dispone, en lo pertinente:
Sección 2. Cuando los intereses del servicio y necesidades apremiantes de las agencias lo requieran, así como para ase-gurar que al cierre de cada año fiscal las operaciones de las agencias terminen con un presupuesto balanceado, se podrán realizar transferencias entre las asignaciones de un mismo or-ganismo, así como entre las asignaciones hechas en esta Reso-lución Conjunta. (Énfasis nuestro.) 2004 (Parte 4) Leyes de Puerto Rico 5335, 5344.
La referida sección no es extraña al proceso presupues-tario de años recientes. A esos efectos, la See. 2 de la R.C. de la C. 78, que proveyó para los gastos ordinarios de fun-cionamiento para el año fiscal 2001-2002, disponía lo si-guiente:
Sección 2. Cuando los intereses del servicio lo requieran, el jefe del organismo podrá autorizar la transferencia de canti-dades entre las partidas de asignación del presupuesto de un mismo organismo del Gobierno del Estado Libre Asociado de Puerto Rico, y entre partidas de unidades adscritas a otros organismos o unidades relacionadas conforme a la estructura organizacional actual, incluyendo las aportaciones que se pro-veen a las Empresas del Gobierno. (Enfasis nuestro.) 2001 (Parte 2) Leyes de Puerto Rico 1075, 1083.(14)
*197Así, la R.C. de la C. 78 autorizaba trasferencias entre las distintas partidas de asignación de una misma agencia, así como también entre las partidas de varias agencias que estuviesen operando bajo una misma “sombrilla”, las cua-les la Resolución Conjunta describe como “organismos o unidades relacionadas conforme a la estructura organizational”, para enjugar un presupuesto deficitario. Id. Este mecanismo fue concebido para utilizarse al cierre del año fiscal.
Ese texto se amplió en años subsiguientes con el propó-sito de conferirle mayor flexibilidad al Primer Ejecutivo en el manejo de los presupuestos de las agencias de gobierno de suerte que, al cierre del año económico, aquella agencia que confrontaba problemas fiscales (agencia deficitaria) se le pudieran transferir fondos, no tan sólo de las partidas asignadas a otras agencias dentro de la misma estructura organizacional —los llamados “departamentos sombrillas” y entre las partidas de la misma agencia deficitaria— sino que también la R.C. de la C. 927 autorizó que se pudieran transferir fondos a la agencia deficitaria de cualquier otra agencia de la Rama Ejecutiva o de otros fondos legislados. Ello permitía, como dice la propia Resolución Conjunta, “que al cierre de[l] año fiscal las operaciones de las agen-cias terminen con un presupuesto balanceado ...”. (Énfasis nuestro.) 2004 (Parte 4) Leyes de Puerto Rico 5344. Su propósito es, por lo tanto, hacer más maleable el manejo de los asuntos presupuestarios de las agencias de la Rama Ejecutiva al permitir transferencias de fondos entre éstas.
Nada hay en el texto, en su historial o en la práctica *198presupuestal que nos permita concluir que la Asamblea Le-gislativa pretendió con este lenguaje conferirle al Goberna-dor la facultad extraordinaria de transferir fondos de la Asamblea Legislativa para enjugar el déficit de una agen-cia del Ejecutivo o, más grave aún, para aumentar el pre-supuesto de una agencia reduciendo el de la Legislatura.
El hecho de que la R.C. de la C. 927 contenga la asigna-ción correspondiente a la Rama Legislativa no es suficiente para sostener la posición del Gobierno. Adviértase que para poder llevar a cabo las transferencias que se le auto-rizan al Primer Ejecutivo en esta sección de la Resolución Conjunta se requiere, entre otras cosas, que éste tenga in-formación sobre la situación fiscal de las distintas agencias para así poder determinar cuál necesita fondos y cuáles tienen sobrantes. Pero conforme vimos ya, la Asamblea Le-gislativa no está obligada a informar a la OGP el estado de sus finanzas. ¿Cómo entonces se pueden hacer los recortes a la Cámara de Representante o al Senado? ¿Qué criterios se utilizarán para llevar a cabo esos recortes? ¿Qué certeza tiene el Primer Ejecutivo que sus recortes no afectan áreas esenciales de las operaciones de la Cámara de Represen-tantes o al Senado? La teoría del Gobierno entraña, enton-ces, que avalemos un curso de acción para el cual no hay parámetros algunos más allá del criterio del Gobernador. Ese camino no lo habremos de emprender.
A base de lo anterior, no encontramos apoyo en el texto de la See. 2 de la R.C. de la C. 927 para avalar la posición del Gobernador. Concluimos en su consecuencia que ésta no aplica a la Rama Legislativa.
Conforme esta conclusión, no es necesario una expre-sión como la hecha por el Tribunal de Primera Instancia, en el sentido de que la See. 2 no continúa rigiendo durante el año económico 2005-2006 por ser ésta una regla de des-embolso y no una partida de dinero de acuerdo con el Art. VI, Sec. 6 de la Constitución, supra. Lo cierto es que, aún asumiendo, como lo hemos hecho, que la See. 2 está vi-*199gente, su texto no nos permite concluir que pretendió au-torizar ajustes unilaterales al presupuesto de la Asamblea Legislativa.
Para resumir, el Gobernador no tiene facultad ni cons-titucional ni estatutaria para efectuar recortes unilateral-mente al presupuesto de la Cámara de Representantes, de la Superintendencia del Capitolio o del Senado de Puerto Rico. Su actuación en contrario es ineficaz por carecer de autoridad en ley. La falta de consenso o voluntad política para afrontar los problemas fiscales del país no puede jus-tificar construir un remedio inconstitucional.
C. Finalmente, debe quedar meridianamente claro lo que no sostenemos. No se trata de que la Cámara de Re-presentantes o el Senado estén exentos de asumir su res-ponsabilidad constitucional en un momento histórico donde se plantean serios problemas fiscales para el país. Se trata de que de acuerdo con el sistema republicano de gobierno establecido en nuestra Constitución, cada rama tiene que asumir la responsabilidad del manejo de sus asuntos internos sin la intervención de otro de los poderes constitucionales.
La Asamblea Legislativa, una de las dos ramas políticas de nuestro Gobierno, actuará de la forma y manera que los representantes y los senadores determinen. Las actuacio-nes de éstos, como las de todos los funcionarios electos, están sujetas a la evaluación del electorado cada cuatro años. Es en ese momento que se pasa juicio político sobre la sabiduría y la corrección de las determinaciones toma-das y de las actuaciones a lo largo de un cuatrienio. Así es el proceso democrático; quien siempre tiene la última pa-labra es el elector.
Debe quedar igualmente claro que el reajuste efectuado por el Gobernador en la partida correspondiente a la Cá-mara de Representantes, la Superintendencia del Capito-lio y el Senado de Puerto Rico requiere, para su validez, legislación expresa que así lo autorice; legislación en la *200cual se establezcan criterios objetivos y neutrales que per-mitan efectuar los reajustes en el presupuesto de otra rama de gobierno. En ausencia de legislación sobre este particular, la actuación del Gobernador se revela clara-mente improcedente. Interpretar expansivamente las dis-posiciones invocadas por el Gobernador en apoyo a su posi-ción para encontrar entre sus intersticios una autorización extraordinaria que no se contempló, viola los más funda-mentales principios de la separación de poderes.
Al cerrar debo señalar que no es función de este Tribunal determinar cómo debe quedar estructurado un presu-puesto a través del cual se adelanta la obra de gobierno. Esa función es eminentemente política, que le corresponde a los funcionarios electos. Nuestra responsabilidad como custodios del texto de la Constitución es velar por que las determinaciones que se tomen en ese proceso sean cónso-nas con el propio texto y con los valores democráticos que encarna la Constitución.
Por las razones que anteceden, somos del criterio que no procede el recorte efectuado por el Gobernador en la par-tida correspondiente a la Cámara de Representantes, a la Superintendencia del Capitolio y al Senado de Puerto Rico.
De acuerdo con lo antes expuesto, revocaría la sentencia dictada por el Tribunal de Primera Instancia en el caso Senado de Puerto Rico v. Acevedo Vilá y otros, KPE2005-3947, y confirmaría la sentencia dictada en el caso José Aponte Hernández v. Acevedo Vilá y otros, KPE2005-3411, en aquellos aspectos que fueran compatibles con lo expre-sado en esta opinión disidente.

(1) Para efectos de la posición expresada en esta opinión disidente, es inconse-cuente que el mecanismo procesal invocado por la parte recurrida sea la desestima-ción por desistimiento en un caso y la desestimación por academicidad en el otro. Véase discusión, infra.


(2) La parte recurrida replicó a dichas mociones y en el escrito presentado sólo se discutió la excepción de recurrencia de la doctrina de academicidad.


(3) Utilizamos indistintamente “año económico” o “año fiscal”, aunque la Cons-titución del Estado Libre Asociado de Puerto Rico se refiere exclusivamente a año económico.


(4) La parte demandante no ha cuestionado la fórmula y el cálculo utilizado por el Primer Ejecutivo para determinar qué partidas se autorenovaron por operación del Art. VI, Sec. 6 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y a cuánto asciende el presupuesto del país, por lo que este asunto no está propiamente ante nuestra consideración. Ateniéndonos a las sabias normas prudenciales de autolimitación judicial, no nos expresamos sobre el particular. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).


(5) En rigor, es incorrecto hablar de un presupuesto “desbalanceado”, pues lo que la Constitución del Estado Libre Asociado de Puerto Rico proscribe es que las asig-naciones aprobadas excedan los recursos totales calculados; es decir, un presupuesto deficitario.


(6) Los errores señalados por los demandados ante el Tribunal de Apelaciones fueron los siguientes, a saber:
“Contrario a lo resuelto por el Tribunal de Primera Instancia, al existir una situación deficitaria, el Primer Ejecutivo no está obligado a desembolsar la totalidad de los fondos autorizados por virtud de la asignación para la Rama Legislativa y sus dependencias accesorias. La conclusión del referido foro: 1. no encuentra apoyo ni en las autoridades legales ni en el sentido común ni en un sentido sano de justicia social; 2. ignora que la actuación del Ejecutivo está claramente sustentada en (a) los poderes deficitarios que le otorga la Constitución y (b) la facultad estatutaria que le concede la Sección 2 de la Resolución Conjunta Núm. 927 de Presupuesto General y; 3. pasa por alto que el esquema dispuesto por la Constitución no suscita problema alguno de separación de poderes y, al contrario, sirve los mejores intereses de la política pública.
*175“Contrario a lo resuelto por el Tribunal de Primera Instancia, no es revisable judicialmente el ajuste realizado por el Primer Ejecutivo a la Asamblea Legislativa, porque 1. los demandantes carecen de legitimación activa; 2. se trata de una cuestión política; y 3. se trata de un ejercicio de la discreción que la Constitución y los esta-tutos pertinentes expresamente le conceden al Gobernador, análogo al de vetar o firmar un proyecto. La Rama Judicial no debe intervenir cuando la Asamblea Legis-lativa tiene la autoridad política y constitucional para obtener el remedio que solicita el tribunal.
“Aun de entenderse que el ajuste impugnado es revisable judicialmente, el mismo es válido porque no ha afectado la capacidad de la Asamblea Legislativa para descargar su función constitucional y sus prerrogativas como cuerpo permanecen inalteradas.” Caso Núm. CT-2005-06 (Segunda Pieza), Apéndice del Alegato del Pe-ticionario en Certificación, págs. 323-324.


(7) El Procurador General invocó en su escrito las doctrinas de legitimación activa y cuestión política para expresar que, a su juicio, la controversia planteada en el caso de epígrafe no es justiciable. Dichos planteamientos son inmeritorios. No hay duda alguna que los peticionarios tienen legitimación activa, pues alegan haber su-frido un daño palpable, real y concreto, ya que el Gobernador, con su acción, les ha reducido sus presupuestos operacionales, afectándose así la labor que desempeñan. *176Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Noriega v. Gobernador, 122 D.P.R. 650 (1988). Por otro lado, no están presentes en esta controver-sia los criterios necesarios para aplicar a la controversia la doctrina de cuestión política. Noriega, supra; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986). “El mero hecho de que el pleito bus [que] la protección de un derecho político no quiere decir que [éste] presenta una cuestión política.” Silva, supra, pág. 54.


(8) Nos parecen muy ilustradoras y sabias las siguientes expresiones de don Pedro Muñoz Amato - — uno de los redactores del informe a la Convención Constitu-yente sobre la Rama Legislativa preparado por la Escuela de Administración Pública de la Universidad de Puerto Rico— cuando indicó, al hablar sobre la participación de la Legislatura en el proceso se aprobación de un presupuesto, lo siguiente:
“Es cierto que la participación legislativa comporta graves riesgos: el de que los legisladores no posean suficiente entendimiento de las necesidades particulares de los distintos servicios; que no tenga la visión global del programa; que prefieran defender los intereses locales de sus respectivos distritos a costa del bienestar general; que estén dispuestos a ceder a la demagogia por no perder votos; que decidan intercambiar favores en vez de crear un programa adecuado para el gobierno.
“Pero éstos son los riesgos inevitables del gobierno democrático. Hay que armo-nizar la pericia de los gobernantes con la participación del pueblo. Si se elimina esta última, el riesgo de que los gobernantes actúen por cuenta propia sin atender los intereses del pueblo es aún más peligroso. En lo que toca al presupuesto, instrumento importantísimo del gobierno, ya sabemos que la lucha por someterlo al control legis-lativo fue una de las etapas decisivas en el desenvolvimiento del liberalismo y la democracia.” (Énfasis nuestro.) P. Muñoz Amato, Introducción a la administración pública, teoría general, planificación-presupuestos, 4ta ed., México, Fondo de Cultura Económica, 1966, pág. 174.


(9) El último párrafo de la Sec. 34 del Acta Jones disponía:
“La Asamblea Legislativa no hará ninguna asignación ni autorizará ningún gasto, en virtud de la cual o del cual los gastos del Gobierno de Puerto Rico durante cualquier año económico excedan las rentas totales provistas a la sazón por ley y aplicables a dicha asignación o gasto, incluyendo cualquier superávit disponible en el Tesoro, a menos que la Asamblea Legislativa al hacer dicha asignación disponga de una contribución suficiente para pagar la mencionada asignación o gasto dentro del referido año económico.” (Énfasis nuestro.) Documentos Históricos, See. 34, L.P.R.A., Tomo 1, ed. 1999, pág. 107.


(10) En lo pertinente, el párrafo 19 de la See. 34 del Acta Jones disponía:
“En caso de que las rentas disponibles de Puerto Rico para cualquier año eco-nómico ... sean insuficientes para hacer frente a todas las asignaciones votadas por la Asamblea Legislativa para dicho año, tales asignaciones se pagarán en el si-guiente orden, a menos que se disponga otra cosa por el Gobernador.
“Primera clase. — Los gastos ordinarios de los departamentos legislativo, ejecu-tivo y judicial del Gobierno del Estado, y los intereses de cualquiera deuda política, deberán pagarse primero en su totalidad.” (Enfasis nuestro.) Documentos Históricos, supra, pág. 107.


(11) El lenguaje del Acta Jones, a su vez, proviene de una enmienda (enmienda Olmstead) efectuada a la Ley Foraker en 1909. La enmienda se produjo como conse-cuencia de unos eventos acaecidos en 1909, cuando por un impasse entre la Cámara de Representantes y el Consejo Ejecutivo, la Asamblea Legislativa terminó sus se-siones sin haber aprobado el proyecto de presupuesto o las asignaciones necesarias para el sostenimiento del Gobierno durante el año económico 1909-1910. Ello, como era de esperarse, produjo una situación crítica por la falta de autorización legislativa para usar fondos públicos para sufragar los gastos necesarios del Gobierno. Buscaglia, Tes. v. Corte, 64 D.P.R. 11, 28-30 (1944).


(12) Véase Art. 8 de la Ley Núm. 230 de 23 de julio de 1974, Ley de Contabilidad del Gobierno, 3 L.P.R.A. sec. 283g.


(13) Nótese que este artículo distingue entre la Asamblea Legislativa y los orga-nismos gubernamentales; claramente, estos últimos se refieren a los organismos de la Rama Ejecutiva. Según se desprende de la Ley Orgánica de la Oficina de Gerencia y Presupuesto, y como es natural, esta oficina tiene amplia facultad para intervenir en los asuntos presupuestarios de estos organismos.


(14) La R.C. de la C. Núm. 566, que provee las asignaciones para los gastos ordinarios de funcionamiento del año fiscal 2002-2003, tenía un lenguaje muy similar a la R.C. de la C. 927. La Resolución aprobada para el año fiscal 2002-2003 disponía:
*197“... Cuando los intereses del servicio lo requieran, así como para asegurar que al cierre de cada año fiscal las operaciones de las agencias terminen con un presupuesto balanceado, se podrán realizar transferencias entre las asignaciones de un mismo organismo, así como entre las asignaciones hechas en esta Resolución Conjunta.” (Énfasis nuestro.) 2002 (Parte 3) Leyes de Puerto Rico 2432, 2443.
Por el contrario, al año siguiente, la Resolución Conjunta 694, que proveyó para los gastos ordinarios del funcionamiento del Gobierno para el año fiscal 2003-2004, limitó el marco de acción del Gobernador al autorizar sólo las “transferencias entre las asignaciones de un mismo organismo”. (Énfasis nuestro.) 2003 (Parte 3) Leyes de Puerto Rico 2888, 2900.